DICKENSON, J.
The cause of action set up in the complaint is negligence in failing to keep a tenement house yard free of ice or sanded in the winter time whereby the plaintiff fell while about to hang up clothes.
The evidence varies from the allegations in that it purports to show that the plaintiff’s clothes had been blown off the line and while she was retrieving them from a passageway covered with ice she fell.
The complaint will not support a judgment on the facts. Any right the plaintiff might have to recover on the facts ■would have to be based upon an allegation that she fell upon *3a passageway which it was the duty of the defendant to safe.guard and that it failed in that duty.
Judgment is directed for the defendant.